 



Exhibit 10.2
Confidential
Asset Acceptance Capital Corp.
2008 Annual Incentive Compensation Plan for Management
General
     Each year the Compensation Committee (the “Committee”) of the Board of
Directors of Asset Acceptance Capital Corp. (the “Company”) establishes an
annual incentive compensation plan (the “Plan”) for key executives and certain
other management level associates (the “Plan Participant(s)”) of the Company.
     The Plan will establish for each Plan Participant a bonus target (the
“Bonus Target”) equal to a specified percentage of Base Salary (as defined
below). The Bonus Target will be set by the Committee at a level consistent with
each associate’s responsibilities. As used in this Plan, “Base Salary” shall be
the Plan Participant’s base compensation (excluding incentive and any other
taxable compensation) paid during 2008. For individuals who become Plan
Participants during 2008, Base Salary shall be the base compensation (excluding
incentive and any other taxable compensation) paid in 2008 beginning on the date
the individual first becomes eligible to participate in the Plan.
     The Plan will be comprised of two parts: (a) Financial Objectives; and
(b) Personal Objectives. Bonus amounts will be computed separately for
achievement of Financial Objectives and Personal Objectives, as set forth below
under the captions “Financial Objectives” and “Personal Objectives”,
respectively. The bonus earned shall be the sum of the bonus calculated under
the Financial Objectives portion of the Plan and the bonus calculated under the
Personal Objectives portion of the Plan. Payments under the Plan will be made
after receipt and approval by the Audit Committee of the annual audited
financial statements of the Company for the year ending December 31, 2008. A
Plan Participant will not be considered to have earned a bonus unless the Plan
Participant is employed by the Company on the date the Audit Committee approves
the annual audited financial statements for 2008.
     Payments shall be made no later than 2-1/2 months after the end of the
fiscal year to which the bonus amount relates (or such later time as is allowed
in accordance with Treasury Regulation 1.409A-3(d)) in order to preserve the
exemption from Section 409A of the Internal Revenue Code.
     The Compensation Committee recognizes the need of the Plan Participants to
conduct themselves in compliance with the Code of Business Conduct. In addition
to the non-financial consequences contained in the Code of Business Conduct, any
violation of the Code of Business Conduct shall result in complete forfeiture of
any bonus which would otherwise be earned under this Plan.

1



--------------------------------------------------------------------------------



 



Financial Objectives
     The bonus earned under the Financial Objective portion of the Plan shall be
50% of the Target Bonus at achievement of the 2008 Financial Objective Goal, as
defined below.
     The financial performance of the Company will be measured by Earnings
Before Interest, Taxes, Depreciation and Amortization (“EBITDA”), after accrual
of all incentive compensation plan payments. EBITDA will be determined in a
manner consistent with the definition of EBITDA contained in Exhibit 1.
     For the fiscal year ending December 31, 2008, the financial objective goal
will be set at $ XXX,XXX,XXX* (the “2008 Financial Objective Goal”), which
equals XXX* percent of fiscal 2007 actual EBITDA. The minimum goal will be set
at $ XXX,XXX,XXX* (the “Minimum Goal”), which equals XXX* percent of fiscal 2007
EBITDA. The maximum goal will be set at $XXX,XXX,XXX* (the “Maximum Goal”),
which equals XXX* percent of fiscal 2007 EBITDA.
     If the 2008 actual EBITDA achieved equals the Minimum Goal, the bonus
earned under the Financial Objective portion of the Plan shall be 25 percent of
the Target Bonus. If the actual EBITDA for 2008 is equal to or greater than the
Maximum Goal, the bonus earned under the Financial Objectives portion of the
Plan will be 100% of the Target Bonus. For actual EBITDA achieved greater than
the Minimum Goal and less than the Maximum Goal, the percentage of the Target
Bonus shall be pro-rated consistent with the following examples. Example 1). If
actual 2008 EBITDA achieved is XXX* percent of 2007’s EBITDA, the bonus earned
under the Financial Objectives portion would be 37.5 percent of the Target
Bonus. Example 2). If the actual 2008 EBITDA achieved is XXX* percent of 2007’s
EBITDA, the payout would be 80 percent of the Target Bonus.
Personal Performance Objectives
     Each Plan Participant may earn up to a maximum of 50% of his or her Target
Bonus based on the achievement of Personal Objectives.
     Personal Objectives should be measurable goals jointly developed by the
Plan Participant and his/her immediate supervisor (subject to approval by the
Chairman, President and Chief Executive Officer or his designee(s), and for
certain participants, the Committee). The percentage earned under Personal
Performance will be calculated based on a rating from 0 to 4, whole numbers
only, of completion of each assigned objective, recognizing the determination of
such percentage completion is in part subjective. If there is any disagreement
as to the scoring of each assigned objective, the determination of the Chairman,
President and Chief Executive Officer or his designee(s) shall be final and
binding.
 

*   Portions of this exhibit have been omitted pursuant to Asset Acceptance’s
request to the Secretary of the Securities and Exchange Commission for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

2



--------------------------------------------------------------------------------



 



     No Plan Participant will be eligible to earn any part of his or her bonus
based on the achievement of Personal Objectives unless 2008 EBITDA achieved by
the Company equals or exceeds the 2007 EBITDA achieved by the Company of
$171,397,083.

3



--------------------------------------------------------------------------------



 



Exhibit 1
     EBITDA: The net income (loss) of the Company plus interest expense-net,
income taxes, depreciation and amortization (including amortization of purchased
receivables). The determination of EBITDA, for purposes of this Plan, shall be
made by the Committee in accordance with generally accepted accounting
principles in effect in the United States, applied on a consistent basis
(“GAAP”); provided, however, that EBITDA shall be adjusted for this purpose
(A) to exclude net gains and losses on the disposal of assets and other
non-operating income or expense items; (B) to exclude EBITDA generated from
acquisitions of new businesses or companies during the year (an acquisition of a
new office would not be deemed to be a material acquisition); and (C) for other
items in the discretion of the Committee. EBITDA will be determined after
accrual for all bonuses, including bonuses to be paid under this and all other
Company annual incentive compensation plans.

4